Case 2:03-cr-00008-GZS Document 266 Filed 12/16/20 Page 1 of 3                                  PageID #: 1307




                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE

    UNITED STATES OF AMERICA                            )
                                                        )
                                                        )
    v.                                                  )
                                                        ) Docket no. 2:03-cr-0008-GZS
    MITCHELL MCGUIRE,                                   )
                                                        )
                                                        )
                            Defendant.                  )
                                                        )

ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)
                   (COMPASSIONATE RELEASE)

         Upon the motion of the Defendant for a reduction in sentence under 18 U.S.C.

§ 3582(c)(1)(A), and after considering the applicable factors provided in 18 U.S.C. § 3553(a) and

the applicable policy statements issued by the Sentencing Commission,

         IT IS ORDERED that the Motion (ECF No. 256) is DENIED after complete review of the

Motion on the merits.

         Factors Considered:

         In considering what qualifies as extraordinary and compelling, this Court has generally

looked to U.S.S.G. § 1B1.13 & Application Note 1. 1 Applying these Guideline provisions, this

Court explained in its Order to Show Cause (ECF No. 260), which the Court hereby incorporates

into this Order, that it did not appear that McGuire qualified for a sentence reduction under the

§ 1B1.13 definition. In his Responses to the Order to Show Cause (ECF Nos. 264 & 265),

Defendant provides an update on COVID-19 cases at his facility and explains how the pandemic



1
 See, e.g., United States v. Estrella, No. 2:15-cr-00032-GZS, 2019 WL 6689897 (D. Me. Dec. 6, 2019) (denying
motion for compassionate release). The Court notes that based on a renewed, post-pandemic motion for
compassionate release, Estrella was granted compassionate release. See United States v. Estrella, No. 2:15-CR-00032-
GZS (D. Me. June 16, 2020) .
Case 2:03-cr-00008-GZS Document 266 Filed 12/16/20 Page 2 of 3                     PageID #: 1308




and its effect on BOP operations is impacting his daily life and mental health. While the Court

acknowledges the challenges McGuire describes, it does not change the Court’s view that he does

not present as qualifying for a sentence reduction under the definition laid out in U.S.S.G. §

1B1.13.

       Beyond the Guideline definitions of extraordinary and compelling reasons, the Court

acknowledges that at least four circuits have now held that U.S.S.G. § 1B1.13 should not be viewed

as limiting the reasons that the Court might consider extraordinary and compelling when a

defendant brings a motion under 18 U.S.C. § 3582(c)(1)(A). See United States v. McCoy, --- F.3d

---, 2020 WL 7050097 (4th Cir. Dec. 2, 2020); United States v. Jones, --- F. 3d ---, 2020 WL

6817488 (6th Cir. Nov. 20, 2020); United States v. Gunn, --- F.3d ---, 2020 WL 6813995 (7th Cir.

Nov. 20, 2020); United States v. Brooker, 976 F.3d 228 (2d Cir. 2020). It is not clear whether the

First Circuit will adopt this approach, although it has affirmed a compassionate release denial from

the District of Maine while noting with apparent approval that “the district court did consider other

relevant circumstances not specifically enumerated in the guidelines en route to denying relief.”

See United States v. Fox, No. 2:14-cr-03-DBH, 2019 WL 3046086 (D. Me. July 11, 2019), aff’d,

No. 19-1785 (1st Cir. July 23, 2020). Given this backdrop, the Court has reviewed the all of

materials submitted by McGuire to consider whether he presents any extraordinary and compelling

reasons for a sentence reduction.

       Here, Defendant has previously received a sentence reduction under the First Step Act

resulting in his current estimated release date of Ocotber 27, 2021. Thus, the Court is left to

consider whether there is a combination of extraordinary and compelling reasons to immediately

release McGuire rather than have him transition to prerelease custody and then supervised release.

While the Court appreciates McGuire’s desire to be released from his current conditions of




                                                 2
Case 2:03-cr-00008-GZS Document 266 Filed 12/16/20 Page 3 of 3                      PageID #: 1309




incarceration as soon as possible, in the Court’s assessment, a planned reentry will better serve the

interests of justice and provide the greatest chance for McGuire to have the life he is seeking,

including educational and work opportunities in health care and the visual arts. Having considered

all of the circumstances of the underlying offense as well as all of the applicable § 3553(a) factors,

the Court concludes on the record presented that McGuire does not present a combination of

extraordinary and compelling reasons sufficient for this Court to exercise any additional discretion

afforded under the evolving interpretation of 18 U.S.C. § 3582(c)(1)(A).



SO ORDERED.

                                                  /S/ George Z. Singal
                                                  United States District Judge


Dated this 16th day of December, 2020.




                                                  3
